Title: To Benjamin Franklin from Marie Catherine Biheron, 26 June 1773
From: Biheron, Marie-Catherine
To: Franklin, Benjamin


Monsieur,
de Paris ce 26 juin 1773
J’ay remit à notre Amis le depots de papie dont vous m’aviez fait l’honneur de me charger concernant la Traduction de vos excelents ouvrages de phisique. Jespert en proffiter des premiere. Cette étude me sera d’autant plus agreable que je la tiendray de vous et de notre amis Dubourg. Lui et sa chere Epouse Mademoiselle Bassenporte, Mr. Dalibart et tous ceux qui ont le bonheur de vous connoitre vous presente leurs compliments. Je vous suplie de ne me pas oubliés auprès de Monsieur Pringle et de penser quelque fois à celle qui au dela des mers conservera éternelement le souvenir de vos attantions pour elle. Mesdames Stevenson, Hewson, et Monsieur Hewson voudrons bien agrer compliments et remerciment de l’amities qu’il m’ont marque et dont je suis tres reconnoisante.
Mes balots ont passé la mer tres heureusement et son partis de Calais pour paris le 18e du courant pour arriver demain dimanche. Monsieur Dalibart paroît enchanté de laquisition que vous lui avez fait sans l’avoir encore vüe. En vous remerciant il saisira loccasion la plus prochaine pour vous faire tenir le montant de cette glasse.

Il y à un jeune chirugien de beaucoup de merite qui se propose de partir pour Londres au commancement de la semaine prochaine pour profiter des lumieres de vos artistes en se genre. Joze le recommander à Mr. Hewson. Jay l’honneur de vous avertir en confidance que Mademoiselle Guion de St. Marie est tres peut connu à Paris et que quelqu’un qui s’enterresse à vous est venu me trouvé pour vous engagé à vous en méfier. Elle paroît avoir dupée le pere Bertier par sa langue. Un de nos ministre à diton écrit à Mr. le Conte de Guine pour faire revenir un homme de condition agée de trente ans que jay vüe avec elle qu’elle détourne depuit du temps d’une famille à qui il semble tres cher à les en croire. Comme nous n’avont pas besoin d’ens savoir d’avantage vous en feray l’usage que votre prudance vous dictera. Je vous suis trop attaché pour ne pas vous informé de cela en vous reiterant les assurances de mon attachement. Croyés moi pour la vie, Monsieur, votre tres heumble et obeisante servante
Biheron
Permeté sil vous plait que je salue Mr. fevre.
